Name: 2001/827/EC: Commission Decision of 23 November 2001 on the list of establishments in Lithuania approved for the purpose of importing fresh meat into the Community (Text with EEA relevance) (notified under document number C(2001) 3704)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  trade;  European construction;  health;  animal product
 Date Published: 2001-11-27

 Avis juridique important|32001D08272001/827/EC: Commission Decision of 23 November 2001 on the list of establishments in Lithuania approved for the purpose of importing fresh meat into the Community (Text with EEA relevance) (notified under document number C(2001) 3704) Official Journal L 308 , 27/11/2001 P. 0039 - 0040Commission Decisionof 23 November 2001on the list of establishments in Lithuania approved for the purpose of importing fresh meat into the Community(notified under document number C(2001) 3704)(Text with EEA relevance)(2001/827/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/462/EEC, on health and veterinary inspection problems upon importation of bovine, ovine, and caprine animals, and swine, and fresh meat or meat products from third countries(1), as last amended by Council Regulation (EC) No 1452/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the French overseas departments, amending Directive 72/462/EEC and repealing Regulations (EEC) No 525/77 and (EEC) No 3763/91 (Poseidom)(2), and in particular Article 4(1) and Article 18(1)(a) and (b) thereof,Whereas:(1) Establishments in third countries cannot be authorised to export fresh meat to the Community unless they satisfy the general and special conditions laid down in that Directive.(2) Following a Community mission, it appears that the animal health situation in Lithuania compares favourably with that in the Member States particularly as regards disease transmission through meat, and that the operation of controls over the production of fresh meat is satisfactory.(3) In accordance with Article 4(3) of Directive 72/462/EEC, Lithuania has forwarded a list of establishments authorised to export to the Community.(4) Community on the spot inspections have shown that hygiene standards of these establishments are sufficient and that they may therefore be entered on a first list of establishments, drawn up in accordance with Article 4(1) of that Directive, from which imports of fresh meat may be authorised.(5) Imports of fresh meat from the establishments on the list in the Annex hereto continue to be subject to provisions already laid down, the general provisions of the Treaty and in particular the other Community veterinary regulations regards health protection.(6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 11. The establishments in Lithuania listed in the Annex are hereby approved for the purposes of exporting fresh meat to the Community.2. Imports from these establishments shall remain subject to the Community veterinary provisions laid down elsewhere, and in particular those concerning health protection.Article 2This Decision is addressed to Member States.Done at Brussels, 23 November 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 302, 31.12.1972, p. 28.(2) OJ L 198, 21.7.2001, p. 11.ANNEXCountry: Lithuania>TABLE>